[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Exhibit 10.3
Execution Version
SECURITY AGREEMENT
THIS SECURITY AGREEMENT (this “Agreement”) is made as of June 14, 2018, by and
between Fortress Credit Corp. (the “Lender”) and iPass Inc., a Delaware
corporation (“Parent” and together with each other Person that becomes a
Borrower under the Credit Agreement (as defined below), including, for the
avoidance of doubt, iPass IP LLC, a Delaware limited liability company (“iPass
SPV”) upon the consummation of the SPV Joinder, each a “Borrower” and
collectively, the “Borrowers” and, together with their successors and permitted
assigns and any other person or entity that becomes a Grantor hereunder pursuant
to Section 4(n) below, jointly and severally, the “Grantors” and, individually,
a “Grantor”).
Background
The Borrowers and the Lender entered into that certain Credit Agreement dated as
of the date hereof (as the same may be amended, restated, modified, supplemented
and/or replaced from time to time, the “Credit Agreement”), pursuant to which
the Lender agreed to extend credit to the Borrowers on the terms and conditions
described therein.
One of the conditions to the obligations of the Lender under the Credit
Agreement is that the Obligations shall be secured by, among other things, a
security interest in favor of the Lender in the Collateral (as defined below).
In order to induce the Lender to extend the credit to the Borrowers, the
Grantors are willing to grant to the Lender a security interest in the
Collateral.
Accordingly, each Grantor, intending to be legally bound, hereby agrees with the
Lender as follows:
1.DEFINITIONS. Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The following
terms, as used herein, shall have the following meanings:
“Account” shall be used herein as defined in the Uniform Commercial Code.
“Additional Grantor” shall have the meaning ascribed to such term in Section
4(n).
“Chattel Paper” shall be used herein as defined in the Uniform Commercial Code.
“Collateral” shall have the meaning ascribed to such term in Section 2.
“Commercial Tort Claims” shall be used herein as defined in the Uniform
Commercial Code and shall include those claims listed (including plaintiff,
defendant and a description of the claim) on Schedule 10 attached hereto.
“Deposit Account” shall be used herein as defined in the Uniform Commercial
Code.
“Document” shall be used herein as defined in the Uniform Commercial Code.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
1

--------------------------------------------------------------------------------




“Equipment” shall be used herein as defined in the Uniform Commercial Code.
“Excluded Account” shall mean any Deposit Accounts that are (i) accounts used
for payroll or payroll taxes or that are benefits, trust, escrow, fiduciary or
tax accounts and (ii) zero balance accounts.
“Excluded Property” shall mean (i) any permits, General Intangibles or licenses
of the Grantors (A) that prohibit, or require the consent of any Person other
than the Grantors and their Affiliates which consent has not been obtained as a
condition to the creation by such Grantors of a Lien on any right, title or
interest in such permits, General Intangibles or licenses, (B) to the extent
that any requirement of Law applicable thereto prohibits the creation of a Lien
thereon or (C) to the extent that a Lien granted thereon would cause such
Grantor’s rights in or with respect to such permits, General Intangible or
license to be forfeited or to become void, voidable, terminable or revocable, or
would cause such Grantor to have breached, violated or defaulted in respect
thereof and the consent of the applicable third party thereto (if any) has not
been obtained, but only, with respect to the prohibition in clauses (A), (B) and
(C), to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other requirement of Law, (ii) any fixed or capital asset owned by
any Grantor that is subject to a purchase money Lien or a capitalized lease
permitted under the Credit Agreement if the contractual obligation pursuant to
which such Lien on such fixed or capital asset (or in the document providing for
such capitalized lease) prohibits or requires the consent of any Person other
than the Grantors and their Affiliates which has not been obtained as a
condition to the creation of any other Lien on such fixed or capital asset but
only to the extent, and for as long as, such prohibition is not terminated or
rendered unenforceable or otherwise deemed ineffective by the Uniform Commercial
Code or any other Law, (iii) any Excluded Account, (iv) more than 65% of voting
stock of any CFC or Foreign Holdco and (v) any Trademark application filed with
the United States Patent and Trademark Office on an “intent-to-use” basis, until
such time as a statement of use is filed with and duly accepted by the United
States Patent and Trademark Office; provided, that Excluded Property shall not
include any Proceeds, substitutions or replacements of Excluded Property (unless
such Proceeds, substitutions or replacements would constitute Excluded
Property).
“Fixtures” shall be used herein as defined in the Uniform Commercial Code.
“Foreign Intellectual Property” shall mean (i) non-U.S. issued patents and
patent applications, and non-U.S. registered trademarks and registered service
marks and any applications for registration thereof in any office similar to the
United States Patent and Trademark Office in any non-U.S. country and (ii)
non-U.S. copyrights registered in any office similar to the United States
Copyright Office in any non-U.S. country.
“General Intangibles” shall be used herein as defined in the Uniform Commercial
Code.
“Goods” shall be used herein as defined in the Uniform Commercial Code.
“Instruments” shall be used herein as defined in the Uniform Commercial Code.
“Inventory” shall be used herein as defined in the Uniform Commercial Code.
“Investment Property” shall be used herein as defined in the Uniform Commercial
Code.
“Letter-of-Credit Right” shall be used herein as defined in the Uniform
Commercial Code.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
2

--------------------------------------------------------------------------------




“Money” shall be used herein as defined in the Uniform Commercial Code.
“Proceeds” shall be used herein as defined in the Uniform Commercial Code.
“Software” shall be used herein as defined in the Uniform Commercial Code.
“Supporting Obligations” shall be used herein as defined in the Uniform
Commercial Code.
“Uniform Commercial Code” shall mean the Uniform Commercial Code in effect on
the date hereof and as amended from time to time, and as enacted in the State of
New York or in any state or states which, pursuant to the Uniform Commercial
Code as enacted in the State of New York, has jurisdiction with respect to all,
or any portion of, the Collateral, from time to time. It is the intent of the
parties that the definitions set forth above should be construed in their
broadest sense so that Collateral will be construed in its broadest sense.
Accordingly if there are, from time to time, changes to defined terms in the
Uniform Commercial Code that broaden the definitions, they are incorporated
herein, and if existing definitions in the Uniform Commercial Code are broader
than the amended definitions, the existing definitions shall be controlling, in
accordance with applicable Law.
2.    GRANT OF SECURITY INTEREST. As security for the payment and performance of
the Obligations, each Grantor hereby pledges, hypothecates, delivers and
collaterally assigns to the Lender, and creates in favor of the Lender, a
security interest in all the following property in which the Grantor now or
hereafter has or will have any right, title or interest or has the power to
transfer any rights, in all its forms, in each case whether now or hereafter
existing, or hereafter acquired, created or arising, and wherever located
(collectively, but without duplication, the “Collateral”):
(a)    all Equipment;
(b)    all Inventory and other Goods;
(c)    all Accounts;
(d)    all General Intangibles, including, without limitation, the U.S. issued
patents and patent applications listed on Schedule 5 attached hereto and the
U.S. trademark registrations and trademark applications listed on Schedule 6
attached hereto filed or registered in the United States Patent and Trademark
Office, the U.S. registered copyrights listed on Schedule 7 attached hereto
registered in the United States Copyright Office, the material domain names
listed on Schedule 8 attached hereto, and the Foreign Intellectual Property
listed on Schedule 9 attached hereto;
(e)    all Fixtures;
(f)    all Documents, Letter-of-Credit Rights, and Chattel Paper;
(g)    all Deposit Accounts;
(h)    all Instruments and Investment Property;
(i)    all Commercial Tort Claims;
(j)    all Supporting Obligations;
(k)    all Money;


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
3

--------------------------------------------------------------------------------




(l)    all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and
(m)    to the extent not otherwise included, all other property of such Grantor
and all all Proceeds, products, accessions, rents and profits of any and all of
the foregoing. Notwithstanding the foregoing, the Collateral shall not include
Excluded Property.
3.    REPRESENTATIONS AND WARRANTIES OF THE GRANTORS. The representations and
warranties in this Section 3 (including those concerning the location of
tangible Collateral) shall in no way be deemed to limit or qualify the
description of Collateral. Further, they shall survive execution of this
Agreement and shall not be affected or waived by any examination or inspection
made by the Lender. Each Grantor hereby represents and warrants:
(a)    Grantors’ Title. Except for the security interests granted hereunder,
each Grantor is, as to all Collateral presently owned, and shall be as to all
Collateral hereafter acquired, the owner or in the case of leased or licensed
assets, the lessee or licensee, of said Collateral free from any Lien other than
Permitted Liens.
(b)    Location of Collateral. As of the Closing Date, the Collateral which is
tangible personal property is located on real property owned or leased by a
Grantor or on real property owned or leased by any bailee or warehouseman
holding the tangible personal property of any Grantor. As of the Closing Date
the Collateral which is tangible personal property is located at the locations
specified on Schedule 1 hereto along with the record owner or the landlord of
such locations.
(c)    Location of Grantors. As of the Closing Date, the location of the chief
executive office of each Grantor as well as its state of formation are specified
on Schedule 2 attached hereto. Also listed on Schedule 2 is each other location
where each Grantor maintains a place of business. Each Grantor is organized
solely under the law of the jurisdiction so specified and has not filed any
certificates of domestication, transfer or continuance in any other
jurisdiction.
(d)    Instruments and Certificates. As of the Closing Date, all Instruments and
all certificates representing securities that are included in the Collateral,
together with all necessary endorsements, have been delivered to the Lender.
(e)    Names Used by Grantors. (i) The actual corporate name of each Grantor is
the name set forth in the preamble above; (ii) no Grantor has had any name other
than that stated in the preamble hereto or as set forth on Schedule 3 for the
preceding five (5) years; and (iii) no entity has merged into any Grantor or
been acquired by any Grantor within the past five (5) years except as set forth
on Schedule 3.
(f)    Perfected Security Interest. This Agreement creates a valid, first
priority security interest in the Collateral, subject only to Permitted Liens,
securing payment of the Obligations to the extent required hereunder and upon
the filings contemplated below in this Section 3(f). Upon the filing of the
Uniform Commercial Code financing statements delivered by the Grantors to the
Lender, in the offices set forth on Schedule 4 hereto and the recordation of the
Intellectual Property Collateral Agreement with respect to: (x) U.S. copyright
registrations and copyright applications in the United States Copyright Office,
and (y)


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
4

--------------------------------------------------------------------------------




U.S. patents, patent applications, trademark registrations, and trademark
applications in the United Stated Patent and Trademark Office (to the extent
perfection is accomplished by the filing of the Intellectual Property Collateral
Agreement), and the delivery of control over or a control agreement relating to
any Collateral where security interests are perfected by control or possession
(to the extent perfection is accomplished by such control or possession), no
further action, including, without limitation, any filing or recording of any
document or the obtaining of any consent, is necessary in order to establish,
perfect and maintain such security interest required pursuant to the Loan
Documents in the personal property Collateral purported to be created by the
Pledge Agreement and this Agreement to the extent perfection is required
hereunder and accomplished by such actions, except for the periodic filing of
continuation statements with respect to such UCC-1 financing statements;
provided, however, that (i) additional filings may be required to perfect such
security interests in any Intellectual Property acquired or otherwise included
in the Collateral after the date hereof and (ii) additional filings may be
required to perfect such security interests in any Foreign Intellectual
Property.
(g)    Account Debtors. Other than as set forth on Schedule 3(g), as of the
Closing Date, none of the account debtors or other Persons obligated on any of
the Collateral is a Governmental Authority covered by the Federal Assignment of
Claims Act or any similar state or material local statute or rule in respect of
such Collateral.
(h)    Intellectual Property. As provided in Section 2(d), Schedules 5 through 9
attached hereto set forth a complete and accurate list of: (i) all of the U.S.
patents, patent applications, trademark registrations, trademark applications
and copyright registrations filed or registered in, as applicable, the United
States Patent and Trademark Office or the United States Copyright Office that
are owned by each Grantor as of the date hereof, (ii) all of the material domain
names owned by each Grantor as of the date hereof, and (iii) all of the material
Foreign Intellectual Property owned by each Grantor as of the date hereof.
4.    COVENANTS OF GRANTORS. Each Grantor covenants that:
(a)    Filing of Financing Statements and Preservation of Interests. Each
Grantor hereby authorizes the Lender, and appoints the Lender as its
attorney-in-fact, to file in such office or offices as the Lender deems
necessary or desirable such financing and continuation statements and amendments
and supplements thereto (including, without limitation, an “all assets” filing),
and such other documents as the Lender may require to perfect, preserve and
protect the security interests granted herein (to the extent perfection is
required hereunder) and ratifies all such actions taken by the Lender.
(b)    Delivery of Instruments, Etc. At any time and from time to time that any
Collateral consists of Instruments or any certificated securities, the
applicable Grantor shall deliver such Collateral to the Lender.
(c)    Chattel Paper. Each Grantor shall cause all Chattel Paper in excess of
[***] constituting Collateral to be delivered to the Lender, or, if such
delivery is not possible, then to cause such Chattel Paper to contain a legend
noting that it is subject to the security interest created by this Agreement. To
the extent that any Collateral consists of electronic Chattel Paper, the
applicable Grantor shall cause the underlying Chattel Paper to be “marked”
within the meaning of Section 9-105 of the Uniform Commercial Code (or successor
section thereto).
(d)    Investment Property and Deposit Accounts. If there are any Investment
Property or Deposit Accounts included as Collateral that can be perfected by
“control” through an account control


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
5

--------------------------------------------------------------------------------




agreement, the applicable Grantor shall cause such an account control agreement,
in form and substance in each case reasonably satisfactory to the Lender, to be
entered into and delivered to the Lender.
(e)    Letter-of-Credit Rights. To the extent that any Collateral consists of
Letter-of-Credit Rights in excess of [***], the applicable Grantor shall use
commercially reasonable efforts to cause the issuer of each underlying letter of
credit to consent to the assignment to the Lender of such Letter of Credit
Rights.
(f)    Collateral In Possession of Third Parties. To the extent that any
Collateral having a fair market value in excess of [***] is in the possession of
any third party bailee or warehouseman, the applicable Grantor shall join with
the Lender in notifying such third party bailee or warehouseman of the Lender’s
security interest and shall use commercially reasonable efforts to obtain an
acknowledgement from such third party that it is holding the Collateral for the
benefit of the Lender.
(g)    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a Commercial Tort Claim in excess of [***], such Grantor shall promptly notify
the Lender in a writing signed by such Grantor of the particulars thereof and
grant to the Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Lender.
(h)    Notice of Changes in Representations. Each Grantor agrees that:
(i)    without providing at least fifteen (15) days’, or such shorter time
period as agreed to by the Lender, prior written notice, no Grantor will change
its legal name in any respect, its sole place of business or, if more than one,
chief executive office, or its mailing address or organizational identification
number (if it has one);
(ii)    if any Grantor does not have an organizational identification number and
obtains one after the date of this Agreement, such Grantor will forthwith notify
the Lender in writing of such organizational identification number; and
(iii)    no Grantor will change its type of organization, jurisdiction of
organization or other legal structure without prior written notice to the
Lender.
(i)    Insurance. The Grantors shall maintain the insurance required by the
Credit Agreement.
(j)    Transfer of Collateral. Other than the disposition of inventory in the
ordinary course of the applicable Grantor’s business as presently conducted or
as otherwise permitted under the terms of the Credit Agreement or any other Loan
Document, no Grantor shall sell, assign, transfer, encumber or otherwise dispose
of any Collateral without the prior written consent of the Lender.
(k)    Inventory. Without limiting the generality of the foregoing, in the event
any Grantor becomes a “debtor in possession” as defined in 11 U.S.C. §1101 (or
any successor thereto), such Grantor agrees, to the extent permitted by
applicable Law, not to move pursuant to 11 U.S.C. §546 (or any successor
thereto) for permission to return goods to any creditor which shipped such goods
to such Grantor without the Lender’s written consent and each Grantor hereby
waives any rights to return such Inventory arising under 11 U.S.C. §546(h), or
any successor section thereto.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
6

--------------------------------------------------------------------------------




(l)    Defense of Lender’s Rights. Each Grantor warrants and will defend the
Lender’s right, title and security interest in and to the Collateral against the
adverse claims of any Person other than Permitted Liens.
(m)    Cash Management. At any time that an Event of Default has occurred and is
continuing, upon the Lender’s request, the Grantors will work with the Lender to
set up such lock boxes and segregated accounts as the Lender may request in
order to better perfect the security interest created hereunder in Proceeds.
(n)    Additional Grantors. Each Grantor shall cause each Domestic Subsidiary of
such Grantor including any Person that shall any time become a Domestic
Subsidiary of such Grantor, within fifteen (15) days (or such longer period as
the Lender may agree) of such Domestic Subsidiary becoming a Subsidiary of such
Grantor, to become a party hereto (an “Additional Grantor”) or to a similar
security agreement, as appropriate, by executing and delivering an Additional
Grantor Joinder in substantially the form of Annex A attached hereto and comply
with the provisions hereof applicable to the Grantors or by signing a similar
security agreement. If the Additional Grantor becomes a party hereto, concurrent
therewith, the Additional Grantor shall deliver supplements to all Schedules to
(or referred to in) this Agreement, as applicable, which supplements shall
modify, the Schedules then in effect. The Additional Grantor shall also deliver
such customary opinions of counsel, authorizing resolutions, good standing
certificates incumbency certificates, organizational documents, financing
statements and other information and documentation as the Lender may reasonably
request. Upon delivery of the foregoing to the Lender, the Additional Grantor
shall be and become a party to this Agreement with the same rights and
obligations as the Grantors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Grantor Joinder and thereafter
at any time that such representations and covenants must be restated pursuant to
the terms of the Loan Documents, and all references herein to the “Grantors”
shall be deemed to include each Additional Grantor.
(o)    Inspections. Each Grantor will permit the Lender, or its designee, to
inspect the Collateral and properties of the Grantors, wherever located, to the
extent provided for in the Credit Agreement.
(p)    Intellectual Property. Without limiting the generality of the other
obligations of the Grantors hereunder, each Grantor shall (a) cause the
Intellectual Property Collateral Agreement contemplated hereby with respect to
all U.S. Intellectual Property registered or pending at the United States
Copyright Office or United States Patent and Trademark Office to be duly
recorded at the applicable office and (b) within thirty (30) days after each
calendar quarter during the term of this Agreement, give the Lender notice of
any new registrations or applications for registration or any change in status
of any application or registration of any U.S. patent, trademark or copyright
acquired by or filed in the name of such Grantor during the previous calendar
quarter and sign and deliver to the Lender an Intellectual Property Collateral
Agreement with respect to any such U.S. patent, trademark or copyright included
in such notice. Upon the occurrence and during the continuance of an Event of
Default, each Grantor shall, at the request of the Lender, cause the registries
for any or all of its domain names to Lender to issue an authorization code for
the transfer of the applicable domain names and supply such codes to the Lender
or take such other action as may be necessary or desirable to transfer the
Grantor’s interest in such domain names to Lender or its designee.
(q)    Power of Attorney. Each Grantor hereby grants to the Lender a power of
attorney. The power of attorney is a power coupled with an interest and shall be
irrevocable until full payment of the


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
7

--------------------------------------------------------------------------------




Obligations (other than contingent indemnification obligations so long as no
claim or demand for indemnification then exists or has then been made). The
powers conferred on the Lender under the power of attorney are solely to protect
the Lender’s interests in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender agrees that (i) it shall not
exercise any power or authority granted under the power of attorney unless an
Event of Default has occurred and is continuing, and (ii) the Lender shall
account for any moneys received by it in respect of any foreclosure on or
disposition of Collateral pursuant to the power of attorney provided that the
Lender shall not have any duty as to any Collateral except as provided in
Section 8(a), and the Lender shall be accountable only for amounts that it
actually receives as a result of the exercise of such powers. NONE OF THE LENDER
OR ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL BE RESPONSIBLE TO THE GRANTORS FOR ANY ACT OR FAILURE TO ACT UNDER ANY
POWER OF ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE TO
THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A
COURT OF COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
(r)    Notices with Respect to Collateral. Each Grantor agrees that it will
advise the Lender promptly, in reasonable detail, of:
(i)    any Lien (other than any Permitted Lien) on any of the Collateral which
would adversely affect the ability of the Lender to exercise any of its remedies
hereunder; and
(ii)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
(s)    Other Assurances. Each Grantor agrees that from time to time, at the
joint and several expense of the Grantors and any Additional Grantors, it will
promptly execute and deliver all such further instruments and documents, and
take all such further action as may be reasonably necessary, or as the Lender
may reasonably request, in order to perfect and protect (to the extent
perfection is required hereunder) any security interest granted or purported to
be granted hereby or to enable the Lender to exercise and enforce its rights and
remedies hereunder and with respect to any Collateral or to otherwise carry out
the purposes of this Agreement but in any event subject to the terms and
limitations set forth hereby.
(t)    The Grantors will promptly notify the Lender if any account(s) arises out
of contracts with a federal Governmental Authority. Upon the Lender’s reasonable
request, any such Grantor shall promptly execute Federal Assignment of Claims
Act documentation and deliver such documentation to the Lender.
(u)    Notwithstanding anything to the contrary contained herein, the Lender
shall have the right to perfect on any Collateral and, at the request of the
Lender, each Grantor will promptly execute and deliver all such instruments and
documents, and take all such action as may be reasonably necessary, or as the
Lender may request, in order to perfect and protect any such Collateral.
5.    REMEDIES UPON DEFAULT.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Lender may exercise, in addition to any other rights and remedies provided
herein, under other contracts and under


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
8

--------------------------------------------------------------------------------




Law, all the rights and remedies of a secured party under the Uniform Commercial
Code. Without limiting the generality of the foregoing, upon the occurrence and
during the continuance of an Event of Default, (i) at the request of the Lender,
each Grantor shall, at its cost and expense, assemble the Collateral owned or
used by it as directed by the Lender; (ii) the Lender shall have the right (but
not the obligation) to notify any account debtors and any obligors under
Instruments or Accounts to make payments directly to the Lender and to enforce
the Grantors’ rights against account debtors and obligors; (iii) the Lender may
(but is not obligated to), without notice except as provided below, sell the
Collateral at public or private sale, on such terms as the Lender deems to be
commercially reasonable; (iv) the Lender may (but is not obligated to) direct
any financial intermediary or any other Person holding Investment Property to
transfer the same to the Lender or its designee; and (v) the Lender may (but is
not obligated to) transfer any or all Intellectual Property registered in the
name of any Grantor at the United States Patent and Trademark Office and/or
Copyright Office into the name of the Lender or any designee or any purchaser of
any Collateral. Each Grantor agrees that ten (10) days notice of any sale
referred to in clause (iii) above shall constitute sufficient notice. The Lender
may purchase Collateral at any such sale. The Grantors shall remain liable to
the Lender for any deficiency amount.
(b)    The Lender may comply with any applicable Law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The
Lender may sell the Collateral without giving any warranties and may
specifically disclaim such warranties. If the Lender sells any of the Collateral
on credit, the Borrowers will only be credited with payments actually made by
the purchaser. The Lender may purchase Collateral at any such sale. In addition,
each Grantor waives any and all rights that it may have to a judicial hearing in
advance of the enforcement of any of the Lender’s rights and remedies hereunder,
including, without limitation, its right during the continuance of an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.
(c)    For the purpose of enabling the Lender to further exercise rights and
remedies under this Section 5 or elsewhere provided by agreement or applicable
Law, each Grantor hereby grants to the Lender an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense during the existence of an Event of
Default, any Intellectual Property now owned or hereafter acquired by such
Grantor (with respect to trademarks, subject to reasonable quality control in
favor of such Grantor), and wherever the same may be located (but only to the
extent that such Grantor has the right to grant such license and subject to the
terms of any agreement to which such Grantor is a party or otherwise bound (but
only for so long as such terms or restrictions are in effect)), and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all Software used for the compilation or printout
thereof. For the avoidance of doubt, the license granted to the Lender pursuant
to this Section 5 shall terminate upon full payment of the Obligations (other
than contingent indemnification obligations so long as no claim or demand for
indemnification then exists or has then been made).
6.    OBLIGATIONS ABSOLUTE.
(a)    Change of Circumstance. THE RIGHTS OF THE LENDER HEREUNDER AND THE
OBLIGATIONS OF THE GRANTORS HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL, SHALL
NOT BE SUBJECT TO ANY COUNTERCLAIM, SETOFF, RECOUPMENT OR DEFENSE BASED UPON ANY
CLAIM THAT ANY GRANTOR OR ANY OTHER PERSON MAY HAVE AGAINST THE LENDER AND SHALL
REMAIN IN FULL FORCE AND EFFECT UNTIL FULL


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
9

--------------------------------------------------------------------------------




SATISFACTION OF THE SECURED OBLIGATIONS (OTHER THAN CONTINGENT INDEMNIFICATION
OBLIGATIONS SO LONG AS NO CLAIM OR DEMAND FOR INDEMNIFICATION THEN EXISTS OR HAS
THEN BEEN MADE). Without limiting the generality of the foregoing, the
obligations of the Grantors shall not be released, discharged or in any way
affected by any circumstance or condition (whether or not the applicable Grantor
shall have any notice or knowledge thereof) including, without limitation, any
amendment or modification of or supplement to the Credit Agreement, any Notes or
any other Loan Document (including, without limitation, increasing the amount or
extending the maturity of the Obligations); any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such
agreements or instruments, or any exercise or failure to exercise any right,
remedy, power or privilege under or in respect of any such agreements or
instruments, or any exercise or failure to exercise any right, remedy, power or
privilege under or in respect of any such agreements or instruments; any
invalidity or unenforceability, in whole or in part, of any term hereof or of
the Credit Agreement, any Notes or any other Loan Document; any failure on the
part of Borrowers or any other Person for any reason to perform or comply with
any term of the Credit Agreement, any Note or any other Loan Document; any
furnishing or acceptance of any additional security or guaranty; any release of
any Grantor or any other Person or any release of any or all security or any or
all guarantees for the Obligations, whether any such release is granted in
connection with a bankruptcy or otherwise; any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or similar
proceeding with respect to any Grantor or any other Person or their respective
properties or creditors; or the application of payments received by the Lender
from any source that were lawfully used for some other purpose, which did not
violate the terms of any Loan Document, which lawfully could have been applied
to the payment, in full or in part, of the Obligations. Without limiting the
generality of the foregoing, at any time that the Credit Agreement is amended to
increase the amount of the Obligations thereunder, the amount of the Obligations
shall be accordingly increased.
(b)    No Duty To Marshal Assets. The Lender shall have no obligation to marshal
any assets in favor of any Grantor or any other Person or against or in payment
of any or all of the Obligations.
(c)    Waiver of Right of Subrogation, Etc. To the extent permitted by
applicable Law, each Grantor hereby waives any and all rights of subrogation,
reimbursement, or indemnity whatsoever in respect of such Grantor arising out of
remedies exercised by the Lender hereunder until full payment of the Obligations
(other than contingent indemnification obligations so long as no claim or demand
for indemnification then exists or has then been made).
(d)    Other Waivers. Each Grantor hereby waives promptness, diligence and
notice of acceptance of this Agreement. In connection with any sale or other
disposition of Collateral, to the extent permitted by applicable Law, each
Grantor waives any right of redemption or equity of redemption in the
Collateral. Each Grantor further waives presentment and demand for payment of
any of the Obligations, protest and notice of protest, dishonor and notice of
dishonor or notice of default or any other similar notice with respect to any of
the Obligations, and all other similar notices to which any Grantor might
otherwise be entitled, except as otherwise expressly provided in the Loan
Documents. The Lender is under no obligation to pursue any rights against third
parties with respect to the Obligations and each Grantor hereby waives any right
it may have to require otherwise. Each Grantor (to the extent that it may
lawfully do so) covenants that it shall not at any time insist upon or plead, or
in any manner claim or take the benefit of, any stay, valuation, appraisal or
redemption now or at any time hereafter in force that, but for this waiver,
might be applicable to any sale made under any judgment, order or decree based
on this Agreement; and each Grantor (to the


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
10

--------------------------------------------------------------------------------




extent that it may lawfully do so) hereby expressly waives and relinquishes all
benefit of any and all such Laws and hereby covenants that it will not hinder,
delay or impede the execution of any power in this Agreement delegated to the
Lender, but that it will suffer and permit the execution of every such power as
though no such Law or Laws had been made or enacted.
(e)    Each Grantor further waives to the fullest extent permitted by applicable
law any right it may have, to notice (except for notice specifically required
hereby or under any other Loan Document) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement to the Lender, and
waives its rights, if any, to set aside or invalidate any sale duly consummated
in accordance with the foregoing provisions hereof on the grounds (if such be
the case) that the sale was consummated without a prior judicial hearing.
(f)    EACH GRANTOR’S WAIVERS UNDER THIS SECTION 6 HAVE BEEN MADE VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH GRANTOR HAS BEEN APPRISED AND
COUNSELED BY ITS ATTORNEY AS TO THE NATURE THEREOF AND ITS POSSIBLE ALTERNATIVE
RIGHTS.
7.    NO IMPLIED WAIVERS. No failure or delay on the part of the Lender in
exercising any right, power or privilege under this Agreement or the other Loan
Documents and no course of dealing between the Grantors, on the one hand, and
the Lender, on the other hand, shall operate as a waiver of any such right,
power or privilege. No single or partial exercise of any right, power or
privilege under this Agreement or the other Loan Documents precludes any other
or further exercise of any such right, power or privilege or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
this Agreement and the other Loan Documents are cumulative and not exclusive of
any rights or remedies which the Lender would otherwise have. No notice to or
demand on any Grantor in any case shall entitle the Grantors to any other or
further notice or demand in similar or other circumstances or shall constitute a
waiver of the right of the Lender to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.
8.    STANDARD OF CARE.
(a)    In General. No act or omission of the Lender (or agent or employee of the
Lender) shall give rise to any defense, counterclaim or offset in favor of any
Grantor or any claim or action against the Lender (or agent or employee of the
Lender) or a breach in bad faith of the obligations of the Lender (or agent or
employee of the Lender) under this Agreement, in any case, in the absence of
gross negligence or willful misconduct of the Lender (or agent or employee of
the Lender) as determined in a final, nonappealable judgment of a court of
competent jurisdiction. The Lender shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the Lender
accords to other Collateral it holds, it being understood that it has no duty to
take any action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Collateral or to preserve any rights of
any parties and shall only be liable for losses which are a result of its gross
negligence or willful misconduct or a breach in bad faith of its obligations
under this Agreement, in any case, as determined in a final, nonappealable
judgment of a court of competent jurisdiction.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
11

--------------------------------------------------------------------------------




(b)    No Duty to Preserve Rights. Without limiting the generality of the
foregoing, the Lender has no duty (either before or after an Event of Default)
to collect any amounts in respect of the Collateral or to preserve any rights
relating to the Collateral, other than as set forth in clause (a) above.
(c)    No Duty to Prepare for Sale. Without limiting the generality of the
foregoing, the Lender has no obligation to clean-up or otherwise prepare the
Collateral for sale.
(d)    Duties Relative to Contracts. Without limiting the generality of the
foregoing, each Grantor shall remain obligated and liable under each contract or
agreement included in the Collateral to be observed or performed by such Grantor
thereunder. The Lender shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by the Lender of any payment relating to any of the Collateral, nor
shall the Lender be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by the Lender in respect
of the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Lender or to which the Lender may be entitled at any
time or times.
(e)    Reliance on Advice of Counsel. In taking any action under this Agreement
or any other Loan Document, the Lender shall be entitled to rely upon the advice
of counsel of Lender’s choice and shall be fully protected in acting on such
advice whether or not the advice rendered is ultimately determined to have been
accurate.
9.    MISCELLANEOUS.
(a)    Successors and Assigns. Except as otherwise provided in the Credit
Agreement, the Lender may assign or transfer this Agreement and any or all
rights or obligations hereunder in connection with an assignment of its interest
under (and in accordance with the terms of) the Credit Agreement without the
consent of any Grantor and without prior notice to any successor. No Grantor
shall assign or transfer this Agreement or any rights or obligations hereunder
without the prior written consent of the Lender or as expressly provided in the
Credit Agreement. Notwithstanding the foregoing, if there should be any
assignment of any rights or obligations by any Grantor by operation of Law or in
contravention of the terms of this Agreement or otherwise, then all covenants,
agreements, representations and warranties made herein or pursuant hereto by or
on behalf of any Grantor shall bind the successors and assigns of such Grantor,
jointly and severally (if applicable), together with the preexisting Grantor,
whether or not such new or additional Persons execute a joinder hereto or
assumption hereof (without the same being deemed a waiver of any default caused
thereby) which condition shall not be deemed to be a waiver of any Default or
Event of Default arising out of such assignment. The rights and privileges of
the Lender under this Agreement shall inure to the benefit of its successors and
assigns. All promises, covenants and agreements of the Grantors contained in
this Agreement shall be binding upon successors and assigns of such Person.
(b)    Joint and Several Liability. All Grantors shall jointly and severally be
liable for the obligations of each Grantor to the Lender hereunder.
(c)    Notices. All notices, requests, demands, directions and other
communications provided for herein shall be in writing and shall be delivered or
mailed in the manner specified in the Credit Agreement addressed to the Lender
at the address specified in the Credit Agreement, and to the Grantors at the
address designed for “Loan Parties” set forth in the Credit Agreement.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
12

--------------------------------------------------------------------------------




(d)    Severability. Every provision of this Agreement is intended to be
severable. If any term or provision of this Agreement shall be invalid, illegal
or unenforceable for any reason, the validity, legality and enforceability of
the remaining provisions shall not be affected or impaired thereby. Any
invalidity, illegality or unenforceability of any term or provision of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of any such term or provision in any other jurisdiction.
(e)    Costs and Expenses. Without limiting or duplicating any other cost
reimbursement provisions in the Loan Documents, promptly and not later than ten
(10) days after written demand therefor, the Grantors shall pay to the Lender
the amount of any and all reasonable and documented out-of-pocket expenses
incurred by the Lender hereunder or in connection herewith, including, without
limitation those that may be incurred in connection with (i) the preparation of
this agreement and all amendments, restatements, waivers and supplements hereto,
(ii) the administration of this Agreement, (iii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, or (iv) the exercise or enforcement of any of the rights of the
Lender hereunder.
(f)    Indemnification by Grantors. Each Grantor shall, jointly and severally,
indemnify, reimburse and hold harmless all Indemnitees from and against any and
all losses, claims, liabilities, damages, and related expenses, of any kind or
nature, (including the reasonable and documented out-of-pocket fees relating to
the cost of investigating and defending any of the foregoing) imposed on,
incurred by or asserted against such Indemnitee in any way related to or arising
from or alleged to arise from this Agreement or the Collateral, except any such
losses, claims, liabilities, damages, and related expenses which result from (i)
the gross negligence or willful misconduct of the Indemnitee as determined by a
final nonappealable decision of a court of competent jurisdiction or (ii) a
claim brought by a Grantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Grantor has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. This indemnification
provision is in addition to, and not in limitation of, any other indemnification
provision in any other Loan Document.
(g)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Lender
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Lender and when the Lender
shall have received counterparts hereof that when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or by e-mail (in .pdf form) shall be effective as
delivery of a manually executed counterpart of this Agreement.
(h)    Amendments and Waivers. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by the
Grantors and the Lender.
(i)    Descriptive Headings. The descriptive headings of the several sections of
this Agreement are inserted for convenience only and shall not affect the
meaning or construction of any of the provisions of this Agreement.


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
13

--------------------------------------------------------------------------------




10.    SPECIFIC PERFORMANCE. To the extent permitted by applicable Law, each
Grantor hereby authorizes the Lender to demand specific performance of this
Agreement at any time when any Grantor shall have failed to comply with any
provision hereof, and each Grantor hereby irrevocably waives any defense based
on the adequacy of a remedy at Law which might be asserted as a bar to the
remedy of specific performance hereof in any action brought therefor. Each
Grantor that is not a party to the Credit Agreement hereby acknowledges receipt
from the Borrowers of a correct and complete copy of the Credit Agreement and
consents to all of the provisions of the Credit Agreement as in effect on the
date hereof and agrees that its consent is not required for any amendments,
modifications, restatements or waivers of it or any of the provisions thereof.
11.    RELATIONSHIP WITH CREDIT AGREEMENT. To the extent that any of the terms
hereof are inconsistent with any provision of the Credit Agreement, the
provisions of the Credit Agreement shall control.
12.    TERMINATION; PARTIAL RELEASE.
(a)    At such time as all of the Obligations have been paid and performed in
full (other than contingent indemnification obligations so long as no claim or
demand for indemnification then exists or has then been made), then the security
provided for herein shall automatically terminate and the Lender shall provide a
payoff letter as reasonably requested by the Borrowers, provided, however, that
(i) all indemnities of each Borrower and each other Grantor contained in this
Agreement or any other Loan Document shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement, and (ii)
the security provided for herein shall be reinstated if at any time any payment
of any of the Obligations is rescinded or must otherwise be returned by the
Lender upon the insolvency, bankruptcy or reorganization of any Borrower or any
other Grantor or otherwise, all as though such payment had not been made.
(b)    Effective upon the closing of a disposition of any Collateral in
conformity with the provisions of the Credit Agreement, and the application of
proceeds thereof in conformity with the Credit Agreement, the security interest
in the Collateral subject to such disposition shall terminate and, upon receipt
by the Lender of a certification to such effect from an authorized officer of
the Borrowers, the security interest in the Collateral so disposed of shall
terminate and the Lender shall deliver such releases as may be appropriate,
provided, however, the security interest granted hereunder in all remaining
Collateral shall remain in full force and effect.
13.    GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.
(a)    Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the Laws
of the State of New York (excluding the laws applicable to conflicts or choice
of Law).
(b)    Submission to Jurisdiction. Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
14

--------------------------------------------------------------------------------




or proceeding may be heard and determined in such New York state court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Lender may otherwise
have to bring any action or proceeding relating to the Collateral against any
Grantor or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) above. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9(c). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.
(e)    Waiver of Jury Trial.
(i)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(ii)    In the event any such action or proceeding is brought or filed in any
United States federal court sitting in the State of California or in any state
court of the State of California, and the waiver of jury trial set forth in
clause (i) above is determined or held to be ineffective or unenforceable, the
parties agree that all actions or proceedings shall be resolved by reference to
a private judge sitting without a jury, pursuant to California Code of Civil
Procedure Section 638, before a mutually acceptable referee or, if the parties
cannot agree, a referee selected by the Presiding Judge of the Los Angeles
County, California. Such proceeding shall be conducted in Los Angeles County,
California, with California rules of evidence and discovery applicable to such
proceeding. In the event any actions or proceedings are to be resolved by
judicial reference, any party may seek from any court having jurisdiction
thereover any prejudgment order, writ or other relief and have such prejudgment
order, writ or other relief enforced to the fullest extent permitted by Law
notwithstanding that all actions or proceedings are otherwise subject to
resolution by judicial reference.
[Signature Page Follows]


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
15

--------------------------------------------------------------------------------










[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
16

--------------------------------------------------------------------------------


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in the name and on behalf of the parties hereto as of the date first above
written.
IPASS, INC.
By: /s/ Darin Vickery    
Name: Darin Vickery
Title: CFO




[Signature Page to Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






FORTRESS CREDIT CORP., as a Lender
By: /s/ CONSTANTINE M. DAKOLIAS    
Name: CONSTANTINE M. DAKOLIAS
Title: PRESIDENT    






[Signature Page to Security Agreement]
[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.


Annex A
FORM OF ADDITIONAL GRANTOR JOINDER
Security Agreement dated as of June 14, 2018 made by
IPASS, INC.
and the other party thereto from time to time, as Grantors
to and in favor of
FORTRESS CREDIT CORP., as Lender (the “Security Agreement”)
Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.
The undersigned hereby agrees that upon delivery of this Additional Grantor
Joinder to the Lender referred to above or its successor, the undersigned shall
(a) be an Additional Grantor under the Security Agreement, (b) have all the
rights and obligations of the Grantors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth in
Section 3 therein as of the date of execution and delivery of this Additional
Grantor Joinder and at any future dates that such representations must be
restated pursuant to the terms of the Loan Documents. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE LENDER A
SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN THE SECURITY
AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL PROVISIONS SET
FORTH THEREIN.
Attached hereto are supplemental Schedules to the Security Agreement, as
applicable.
Each Additional Grantor that is not a party to the Credit Agreement hereby
acknowledges receipt from the Grantors of a correct and complete copy of the
Credit Agreement and consents to all of the provisions of the Credit Agreement
as in effect on the date hereof and agrees that its consent is not required for
any amendments, modifications, restatements or waivers of it or any of the
provisions thereof.
An executed copy of this Joinder shall be delivered to the Lender, and the
Lender may rely on the matters set forth herein on or after the date hereof.
This Joinder shall not be modified or amended except in writing signed by the
Lender and the undersigned or terminated without the prior written consent of
the Lender.




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.
[Name of Additional Grantor]
By:    
Name:    
Title:    
Address:


Dated:    








[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------


Execution Version


Schedule 1
LOCATIONS OF COLLATERAL
[***]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 2
LOCATIONS OF GRANTORS
[***]












[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 3
NAMES USED BY GRANTORS


[***]


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 3(g)
ASSIGNMENT OF CLAIMS ACT


[***]






[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 4
FILING OFFICES




[***]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 5


U.S. PATENTS AND PATENT APPLICATIONS
[***]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 6
U.S. FEDERAL TRADEMARK REGISTRATIONS AND TRADEMARK
APPLICATIONS


[***]


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 7


REGISTERED COPYRIGHTS
[***]




[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 8
MATERIAL DOMAIN NAMES


[***]


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 9


MATERIAL FOREIGN INTELLECTUAL PROPERTY
[***]






[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Schedule 10
COMMERCIAL TORT CLAIMS
[***]




183083702 v1


[***] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.